 



EXHIBIT 10.4
STOCK PLAN FOR NON-MANAGEMENT DIRECTORS
Effective May 4, 1996
Amended as of August 17, 2007

 



--------------------------------------------------------------------------------



 



STOCK PLAN FOR NON-MANAGEMENT DIRECTORS
OF
COLLECTIVE BRANDS, INC.

I.   GENERAL

     1. Purpose. The purpose of the Plan is to provide certain compensation to
eligible directors of the Corporation and to encourage the highest level of
performance of non-management directors by providing those directors with a
proprietary interest in the Corporation’s success and progress by granting them
shares of the Corporation’s common stock or rights to purchase shares of the
Corporation’s common stock subject to the terms and conditions set forth below.
     2. Definitions. Whenever used herein, the following terms shall have the
meanings set forth below:
          (a) “Award” means an initial or annual grant of equity, as described
in Section 6 of Part I of the Plan.
          (b) “Award Agreement” means a document setting forth the terms and
conditions applicable to the Award granted to the Participant.
          (c) “Board” means the Board of Directors of the Corporation.
          (d) “Committee” means the Board or such committee as may be designated
by the Board from time to time. Any such Committee must be comprised of at least
one employee member of the Board and two or more outside directors who are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act.
          (e) “Corporation” means Collective Brands, Inc., a Delaware
corporation and any successor thereto.
          (f) “Disability” means a medically determinable physical or mental
impairment which renders a Participant substantially unable to function as a
director of the Corporation.
          (g) “Dividend Equivalent” means an amount equal to the amount payable
with respect to a share of Stock after the date an Award is granted.
          (h) “Exchange Act” means the Securities Exchange Act of 1934, as
amended. References to a particular section of the Exchange Act include
references to successor provisions.

 



--------------------------------------------------------------------------------



 



          (i) “Fair Market Value” of Stock means the average of the high and low
prices of the Stock on the New York Stock Exchange Composite Transaction Tape on
the date in question (or if the Stock is not then so traded, the average of the
highest and lowest sale prices of the Stock on the stock exchange or
over-the-counter market on which the Stock is principally trading on such date)
or, if no sale or sales of the Stock occurred on such exchange on that day, the
average of the high and low prices of the Stock on the last preceding day when
the Stock was sold on the exchange. If Stock, as later defined, is no longer
traded on the New York Stock Exchange and if there is no public market for the
Stock, “Fair Market Value” shall be determined in good faith by the Committee
using other reasonable means.
          (j) “Option Award” means an option granted to a Participant pursuant
to Section 6 of Part I of the Plan.
          (k) “Participant” means a member of the Board (i) who is not at the
time of grant an officer or employee of the Corporation (ii) who has not during
the immediately preceding 12 month period been, an officer or employee of the
Corporation or any subsidiary of the Corporation and (iii) to whom an Award is
made under the Plan.
          (l) “Plan” means the Restricted Stock Plan for Non-Management
Directors of Collective Brands, Inc., amended, restated and renamed May 25, 2006
or such other date as approved by the stockholders of the Corporation, as the
Stock Plan for Non-Management Directors of Collective Brands, Inc.
          (m) “Restricted Period” means the period from the vesting of the Stock
Award or the receipt of shares of Stock upon exercise of an Option Award until
the earlier of (i) the cessation of the Participant’s membership on the Board by
reason of death or Disability and (ii) the later of (a) the expiration of the
six month period immediately following the Award grant or (b) the date the
Participant satisfies their stock ownership requirements as set forth in the
Stock Ownership Guidelines for Directors, as such guidelines may be amended from
time to time.
          (n) “Stock” means the common stock of the Corporation, $.01 par value,
or any other equity securities of the Corporation designated by the Committee,
including any attached rights.
          (o) “Stock Award” means a grant of Stock or of a right to receive
Stock or its cash equivalent (or both).
          (p) “Stock Ownership Guidelines” means the Stock Ownership Guidelines
for Directors adopted by the Company and as amended from time to time.

3



--------------------------------------------------------------------------------



 



     3. Administration. The Plan shall be administered by the Committee. Subject
to all the applicable provisions of the Plan, the Committee is authorized:
(i) to exercise all of the powers granted to it under the Plan, (ii) to construe
and interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to the Plan, (iii) to make all determinations and take all actions
necessary or advisable for the Plan’s administration, (iv) to correct any
defect, supply any omission and reconcile any inconsistency in the Plan, (v) to
authorize any person to execute on behalf of the Corporation, any instrument
required to effect the grant of an Award made by the Committee and (vi) to
determine whether, to what extent and under what circumstances Awards may be
settled or exercised in cash, shares of Stock, other securities, other Awards or
other property, or canceled, forfeited or suspended and the method or methods by
which Awards may be settled, canceled, forfeited or suspended. The Committee
shall act by vote or written consent of a majority of its members. Whenever the
Plan authorizes or requires the Committee to take any action, make any
determination or decision or form any opinion, then any such action,
determination, decision or opinion by or of the Committee shall be conclusive
and binding on all persons. The Committee may obtain such advice or assistance
as it deems appropriate from persons not serving on the Committee including but
not limited to accountants and counsel. The Committee and others to whom the
Committee has allocated or delegated authority or duties shall keep a record of
all their proceedings and actions and shall maintain all such books of account,
records and other data as shall be necessary for the proper administration of
the Plan.
     4. Shares of Stock Available Under the Plan. Effective May 25, 2006, if
this amended and restated Plan is approved by the stockholders of the Company,
the Plan provides that there may be granted under the Plan, subsequent to
May 25, 2006, an aggregate of not more than 350,000 shares of Stock (the Maximum
Limit”), subject to adjustment as provided in Section 3 of Part II of the Plan.
     For each Option Award issued, the Maximum Limit shall be decreased based on
the term of the grant as follows for each such Option Award granted:
EXCHANGE RATIO TABLE

                         
Term of Grant
  5 year   6 year   7 year
Option Award
    .549       .598       .641  

Dividends or Dividend Equivalents, if any, shall be paid in shares of Stock, and
shall be deducted from the Plan Maximum Limit if such shares are available. If
such shares to pay dividends are not available under the Plan Maximum Limit, but
are payable, then

4



--------------------------------------------------------------------------------



 



such dividends will be paid in cash. Amounts paid entirely in cash shall not be
counted against the Maximum Limit. Shares of Stock covered by the unexercised or
terminated or forfeited portion of any Award that did not result in the delivery
of Stock shall be available for further Awards. For Stock Awards, if less than
the maximum number of shares issuable are actually issued, such difference shall
be available for future Awards.
     Subject to Section 3 or Part II of the Plan, additional rules for
determining the number of shares of Stock granted under an Award may be adopted
by the Committee, as it deems necessary and appropriate and consistent with the
overall limits set forth in the Plan. Shares of Stock granted under the Plan
shall be authorized and issued Stock held in the Corporation’s treasury or
previously authorized but unissued Stock. If any shares of Stock shall be
returned to the Corporation pursuant to the termination provisions described in
Sections 7(b) & (g) of Part I of the Plan, or in the instruments evidencing the
making of Awards, such shares may again be granted under the Plan.

5.   Eligibility.

          The Committee may grant one or more Awards to any Participant
designated by it to receive an Award.

6.   Awards.

          The Committee may grant any one or more of the following types of
Awards, either singly, or in tandem:

  a.   Option Award. An Option is a right or rights to purchase a specific
number of shares of Stock exercisable at such time or times and subject to such
terms and conditions, including vesting schedule, as the Committee may determine
and specify in the applicable Award Agreement. Options shall be settled in cash
or Stock.     b.   Stock Award. Stock Awards may be granted either alone, in
addition to, or in tandem with other Awards granted under the Plan. Stock Awards
are subject to such terms and conditions, including vesting schedules, as the
Committee may determine and specify in the applicable Award Agreement. Stock
Awards shall be settled in Stock.

7.   General Terms and Conditions

  a.   Term. The term of an Option Award shall not exceed seven years.

5



--------------------------------------------------------------------------------



 



  b.   Restrictions. Unless otherwise provided under the Plan or by the
Committee, during the Restricted Period, no Award shall be sold, exchanged,
transferred, assigned, pledged, hypothecated, or otherwise disposed of (other
than upon the death of the Participant, by beneficiary designation, by last will
and testament or by the laws of descent and distribution) and shall be
exercisable and/or subject to receipt during the Restricted Period only by the
Participant. Each certificate evidencing shares of Stock granted pursuant to a
Stock Award or shares of Stock received upon exercise of an Option shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award. Any attempt to dispose of such shares of Stock in
contravention of such terms, conditions and restrictions shall be ineffective.
The Corporation itself will hold such shares in custody, until the restrictions
thereon shall have lapsed. The Corporation may delay the issuance of shares of
Stock covered by any Award and the delivery of a certificate for such shares of
Stock until the shares of Stock to be issued in connection with the grant or
exercise of an Award, as applicable, are effectively registered under applicable
federal securities laws now in force or hereafter amended or until counsel for
the Corporation shall have given an opinion, which opinion shall not be
unreasonably conditioned or withheld, that such shares of Stock are exempt from
registration under applicable federal securities laws now in force or hereafter
amended.     c.   Exercise Price. The exercise price of an Option Award shall
not be less than 100% of the Fair Market Value of the Stock on the date such
Option Award is granted and the exercise opportunity may be capped if the
Committee determines appropriate and so specifies in the Award Agreement
pertaining thereto.     d.   Repricing Prohibited. There shall be no grant of an
Option Award to a Participant in exchange for a Participant’s agreement to
cancellation of a higher-priced Option Award that was previously granted to such
Participant.     e.   Payment of Taxes Related to Stock and Option Awards. The
Corporation shall have the right to require the payment (through withholding
from any amount payable from the Corporation to Participant) of any withholding
taxes required by federal, state or local law, if at all, in respect of an
Award.     f.   Rights of Holders of Stock. A Participant shall have, after a
certificate or certificates for the number of shares of Stock granted have been
issued in his or her name, absolute ownership of such shares including the right
to vote the



6



--------------------------------------------------------------------------------



 



      same, subject, however, to the terms, conditions and restrictions
described in the Plan and in the Award Agreement to such Participant. The
Corporation will hold all certificates until all restrictions on them have
lapsed.     g.   Death, Disability & Termination. Any provision of Section 7(h)
of Part I of the Plan to the contrary notwithstanding, if a Participant who has
been a member of the Board continuously since the date as of which an Award was
made and such Participant shall cease to be such a member of the Board by reason
of death or Disability, then an Option Award granted to such Participant may be
exercised to the extent exercisable on the date of death or Disability, within
the earlier of (x) 360 days after the death or Disability of such person and
(y) the date on which the Option expires by its terms, by the estate of such
person, or by any person or persons who acquired the right to exercise such
Option Award by beneficiary designation, will or by the laws of descent and
distribution. Unless the Committee determines otherwise, a Stock Award Agreement
shall provide for the forfeiture of the non-vested shares of Stock underlying
such Stock Award upon the Participant ceasing to be a Participant for any
reason, including death or Disability.     h.   Terms of Award Agreement. After
the Committee determines that it will offer an Option Award or Stock Award, it
will advise the Participant in writing or electronically, by means of an Award
Agreement, of the terms, conditions and restrictions, including vesting, if any,
related to the Award grant, including the number of shares of Stock that the
Participant shall be entitled to receive or purchase, the price to be paid, if
any, and, if applicable, the time within which the Participant must accept the
Award grant. The Award grant shall be accepted by execution of an Award
Agreement in the manner determined by the Committee. Unless the Committee
determines otherwise, the Award Agreement shall provide for the forfeiture of
the non-vested shares of Stock underlying such Stock Award and for any such
shares of Stock that remain non-vested at the time the Participant ceases to be
a Participant, the cessation of Participant status shall cause an immediate sale
of such non-vested shares of Stock to the Corporation at the original price per
share of Stock, if any, paid by the Participant.     i.   No Future
Entitlements. No Participant shall have any claim or right to be granted an
Award under this Plan. Having received an Award under this Plan shall not give a
Participant any right to receive any other Award under this Plan and the
Committee may determine that any or all Participant(s) are not         eligible
to receive an Award under this Plan for an indefinite period or for a specified
year or years.

7



--------------------------------------------------------------------------------



 



  j.   Other. The Committee may establish such other terms and conditions for an
Award as it deems appropriate.

II.   MISCELLANEOUS

     1. Effective Date. The Plan became effective on May 4, 1996, was first
amended on April 20, 1998 and if so approved by the stockholders of the
Corporation, is amended and restated effective on May 25, 2006.
     2. Duration of Plan. Unless terminated pursuant to Section 5 of Part II,
the Plan shall remain in effect.
     3. Changes in Capital Structure. In the event of any change in the
outstanding shares of Stock by reason of a stock dividend greater than 5% of the
Stock price, stock split or reverse stock split, recapitalization, merger or
consolidation (whether or not the Company is a surviving Company),
reorganization, combination, exchange or reclassification of shares, spin-off or
other similar corporate changes or an extraordinary dividend payable in cash or
property, (i) the number of shares of Stock (or other securities) then remaining
subject to this Plan, including those that are then covered by outstanding
Awards, and the maximum number of shares of Stock that may be issued, or with
respect to which Awards may be granted, to any single Participant or in the
aggregate pursuant to this Plan, (ii) the price or exercise price for each share
or right then covered by an outstanding Award and (iii) the terms and conditions
of each other outstanding Award may be proportionally adjusted as the Committee
deems equitable in its absolute discretion to prevent dilution or enlargement of
the rights of a Participant. Any adjustment made by the Committee under this
Section shall be final, binding and conclusive on all persons..
     4. Expenses of Plan. The expenses of the Plan shall be borne by the
Corporation.
     5. Amendment or Termination. The Corporation may at any time amend, suspend
or terminate the Plan, in whole or in part, and the Committee may, subject to
the Plan, at any time alter or amend any or all Award Agreements to the extent
permitted by applicable law and the Plan; provided that no such action shall
impair the rights of any holder of an Award without the holder’s consent. For
purposes of the Plan, any action of the Committee that alters or affects the tax
treatment of any Award shall not be considered to materially impair any rights
of any holder. Notwithstanding the foregoing, neither the Corporation nor the
Committee shall (except pursuant to Section 3 of Part II) amend the Plan or any
Award Agreement, without the approval of the stockholders of the Company to
(i) increase the number of shares of Stock available for Awards as set forth in
Section 4 of Part I or (ii) decrease the exercise price of any Award or
(iii) make any

8



--------------------------------------------------------------------------------



 



other amendments to the Plan or Award Agreement which would require stockholder
approval under the General Corporation Law of the State of Delaware, New York
Stock Exchange Rules or such other rules as may govern the trading or quotation
of the Company’s Stock or Rule 16b-3 of the Securities Exchange Act of 1934, as
amended.
     6. Nothing in this Plan shall be deemed to create any obligation on the
part of the Board to nominate any director for reelection as a director by the
shareholders of the Corporation.
     7. Effective Date and Term. The amended and restated Plan was adopted by
the Board of Directors effective as of May 25, 2006, subject to approval by the
Company’s stockholders. The Committee may grant Awards prior to stockholder
approval, provided, however, that Awards granted prior to such stockholder
approval are automatically canceled if stockholder approval is not obtained at
or prior to the period ending twelve months after the date the Plan is effective
and provided further that no Award may be settled prior to the date stockholder
approval is obtained. Unless sooner terminated, the Plan shall remain in effect
until May 25, 2016. Termination of the Plan shall not affect any Award
previously made

9